The opinion of the court was delivered by
Rogers, J.
A rule of court directs, that in no case whatever, shall special bail be entered, without twenty-four hours notice in writing, specifying particularly the name, place of abode, and calling of the bail. The rule was adopted to prevent surprise, and to avoid surreptitious entries of bail, and this object can be best effected by a strict and literal compliance with the rule. As the directions of the rule are by no means difficult, and are as explicit and plain, as words can make them, they will, under no pretence whatever, be dispensed with.
Entry of bail stricken off, and the recognizance of bail vacated.